DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “close” in the phrase “close to perpendicular” in claim 5 is a relative term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how the skirt is close to the perpendicular with the term “close”.
For examination purposes, “close to perpendicular” is construed as having an obtuse angle relative to the heat exchanger plates.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-7, 9 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yogo (US Patent No. 4,653,581).
Regarding claim 1, Yogo discloses a brazed plate heat exchanger for exchanging heat between at least two fluids (Figs. 2-8 and see summary of the invention), the heat exchanger comprising:
(a) several heat exchanger plates (12) formed with sealing surfaces (the respective brazing areas on plate 12 over surfaces 22c and 23a, see Fig. 5) and a pressed pattern (fins 21) comprising depressions (valley of the fins 21) and elevations (peaks of the fins 21) adapted to keep the plates on a distance from one another (that act as a spacer to keep a distance between the flat plate sections 12a) by contact points (contact points at peaks and valleys of the fins 21 contacts with the flat plate section 12a) between the elevations and the depressions of neighboring heat exchanger plates (such contact points include positions between peak and valleys of neighboring plates) under formation of interplate flow channels for media to exchange heat (flow channels between each of the flat plate sections 12a, and the contact points are formed under such configuration);
(b) at least four port openings (13-16, Fig. 7) being placed in corner regions of the several heat exchanger plates (see Fig. 7) and having selective fluid communication with the interplate flow channels (the side wall members 22 provides the selective fluid communication to the flow channels) such that the fluids to exchange heat will flow between the port openings of the several heat exchanger plates (two fluids which exchanges heat flow respectively in directions A and B, Fig. 2); and
(c) a circumferential seal (brazing between vertical wall sections 12b, and brazing of side wall members 22 with the flat plate section 12a, see claims 11 and 12 of Yogo, that provides sealings around the heat exchanger plates 12) sealing off the interplate flow channels from communication with the surroundings (that seals the flow channels from the surroundings),
wherein the several heat exchanger plates are joined by brazing (see above),
wherein the circumferential seal results partly from contact between skirts of the neighboring plates of the several heat exchanger plates (vertical wall sections 12b) contacting one another (the vertical wall sections 12b of each neighboring plates are partly connected, see Figs. 4 and 8) and forming skirt brazed areas (at each overlapped vertical wall sections 12b), said skirts extending at least partly along only two opposite sides of each of the several heat exchanger plates (the vertical wall sections 12b extends along only the long opposite sides of the plates 12), and partly from contact between flat brazed areas (surfaces 22c and 23a) in the sealing surfaces of neighboring heat exchanger plates of the several heat exchanger plates contacting one another (surfaces 22c and 23a are in the respective brazing areas on plate 12) and extending along two other opposite sides of each of the several heat exchanger plate (the surface 22c located at shorter opposite ends of the plates 12 with the openings).
Regarding claim 3, Yogo further discloses wherein the selective fluid flow between the port openings and the interplate flow channels is achieved by providing first port openings on a high level and second port openings on a low level (see Fig. 2, first port openings 13-16 are located in upper level with flow B and second port openings 13-16 are located in lower level with flow A).
Regarding claim 4, Yogo further discloses wherein the several heat exchanger plates are identical and wherein every other plate is turned 180 degrees in its plane prior to being placed in a stack to form the brazed heat exchanger (see Fig. 2, the plates 12 are identical and the plates with the side wall members 22 in the layer with the flow B is turned 180 degrees with respected to the layer with the flow A).
Regarding claim 5, Yogo further discloses wherein the skirts that extend at least partly along the only two opposite sides of each heat exchanger plate of the several heat exchanger plates are arranged close to perpendicular relative to a plane of the heat exchanger plates, such that the skirts of neighboring plates will contact one another in an overlapping fashion and after brazing provide the circumferential seal for the interplate flow channels (as best understood, the vertical wall sections 12b has an obtuse angle relative to a plane of the plate 12 with fins 21, as shown in Figs. 4 and 8).
Regarding claim 6, Yogo further discloses wherein the flat brazed areas along the two other sides of the several heat exchanger plates are provided by elongate areas (connection areas including an area portion of the flat plate section 12a with a shape of elongated part 22a of side wall 22 and the top/bottom areas the part 22a, see Fig. 5) adapted to contact one another (the connection areas are connected) to provide for the selective communication between the port openings and the interplate flow channels (the connections allows flow A and B separately as shown in Fig. 2).
Regarding claim 7, Yogo further discloses wherein an overlap between the flat brazed areas and the skirt brazed areas is provided (the stacking plates 12 of the heat exchanger has an overlap within the space bounded by the flat brazed areas and the skirt brazed areas. “between the flat brazed areas and the skirt brazed areas” is understood as the space within the flat brazed areas and the skirt brazed areas peripherally around the heat exchanger).
Regarding claim 9, Yogo further discloses wherein the skirts extend along the entire length of the only two opposite sides of each of the several heat exchanger plates (see Fig. 2).
Regarding claim 15, Yogo further discloses wherein the flat brazed areas comprise flat seals (the brazing areas of the side wall members 22 and the flat plate section 12a is a flat seal).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yogo (US Patent No. 4,653,581) in view of Geskes (US PGPub No. 2008/0202735) and Hainley (US PGPub No. 2002/0050347).
Regarding claim 2, Yogo fails to disclose wherein the heat exchanger plates are made from austenitic stainless steel having a thickness of 0.1 to 2 mm.
Geskes discloses wherein the heat exchanger plates are made from austenitic stainless steel (paragraph 0154).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the heat exchanger plates are made from austenitic stainless steel in Yogo as taught by Geskes in order to prevent corrosion.
Hainley discloses wherein the heat exchanger plates having a thickness of 0.1 to 2 mm (paragraph 0025 of Hainley discloses heat exchanger plates having a thickness of 0.015 inch which is 0.381mm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the heat exchanger plates having a thickness of 0.1 to 2 mm in Yogo as taught by Hainley in order to fit specific heat transfer requirement in particular application (paragraph 0025 of Hainley).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yogo (US Patent No. 4,653,581) in view of Zimmerman (US PGPub No. 2002/0192531).
Regarding claim 8, Yogo fails to disclose wherein the port openings are droplet shaped.
Zimmerman (Fig. 2b) discloses wherein the port openings are droplet shaped (openings 46-49, Fig. 2b). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the port openings are droplet shaped in order to provide for an as large port opening area as possible in Yogo as taught by Zimmerman since it is an obvious matter of design choice to make the different portions of the portion openings of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yogo (US Patent No. 4,653,581) in view of Flessate (US Patent No. 4,805,693).
Regarding claim 10, Yogo fails to disclose wherein the heat exchanger plates are manufactured by roll forming. 
Note that roll forming is product-by-process limitation. MPEP 2113 states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process".
Additionally, Flessate discloses wherein the heat exchanger plates are manufactured by roll forming (Fig. 3 and 4, and see col. 6, lines 22-30, noted that the “roll forming” is product-by-process limitation, and the patentability of a product does not depend on its method of production, see MPEP 2113. “roll forming” does not imply a distinct structure to the “heat exchanger plates” itself).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the heat exchanger plates are manufactured by roll forming in Yogo as taught by Flessate for easier manufacturing.
Response to Arguments
Applicant's arguments filed 5/18/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument for 112(b) rejection of claim 5, it is noted that paragraph 0033 of the published application does not define the degree of “close to perpendicular”. Thus, the metes and bounds of the claim is unclear because it is hard to ascertain what angle satisfies “close to perpendicular”.
In response to applicant’s argument that the plate 12 of Yogo does not include a pressed pattern comprising depressions and elevations to keep the plates on a distance one another by contact points between the elevations and the depressions, it is noted that the word “include” in the claim does not require that the plate itself having a pressed pattern. Rather, the plate may include a separate pressed pattern that is connected or assembled to the plate. Note that limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant’s argument that the heat exchanger plates can be formed by roll forming, as noted above, the patentability of a product does not depend on its method of production, see MPEP 2113. Further, Yogo assembles the heat exchanger by rod materials 22 and 23 between the plate 12. Also, noted that the limitation of the roll forming plates is not recited in the rejected claim 1 but in dependent claim 10. Flessate teaches that the heat exchanger plates may be formed by roll forming. Thus, the plates 12 may still be roll formed (as taught by Flessate) and be assembled with rod parts 22 and 23 in Yogo.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K.L/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763